DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 04/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 9,154,217 B1; cited in Applicant’s IDS of 11/13/2020; “Jain”).
Regarding claim 1, Jain teaches a satellite terminal configured to communicate wirelessly with a satellite constellation [Jain col. 3, ll. 40-46 (Fig. 1): Satellite 110 communicates over-the-air with SATCOM ODU 130], the satellite terminal comprising: 
a first phased antenna array and a second phased antenna array [Jain col. 8, ll. 40-41: SATCOM ODU 700 includes phased array antennas 710]; 
a second phased antenna array [Jain col. 8, ll. 40-41 (Fig. 7): SATCOM ODU 700 includes phased array antennas 710 and 720]; and
control circuitry communicatively coupled to the beam selector and the first and second phased antenna arrays, wherein the control circuitry is configured to steer the first and second phased antenna arrays [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction (i.e. steering) of the transmit and receive beams, wherein the adjustability enables digital signal processor 607 to align the ODU antenna beams generated by PAAs 710, 720 with the signals to/from satellite 110].
However, Jain does not explicitly disclose a plurality of channels; a beam selector communicatively coupled between the plurality of channels and the second phased antenna array; and wherein the control circuitry is configured to control the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels or the cache.
However, in a similar field of endeavor, Chang teaches a plurality of channels [Chang ¶ 0112, Fig. 8a: there are multiple (e.g. four) receive channels D1, D2, D3, and D4 1212 that receives four input signals from the foreground 130];
[Chang ¶ 0112, Fig. 8a: element signal 1101 (i.e. multiplexed channels) is sent to a switch matrix 1112 that is controlled by beam controller 1122 to select the appropriate inputs for the BM 1111 (here, the switch matrix and BM act together to select a beam); Fig. 8a shows switch matrix 1122 and BM 1111 situated between channels 1212 and antenna arrays 1132]; and
wherein the control circuitry is configured to control the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels or the cache [Chang ¶ 0112, Fig. 8a: element signal 1101 (i.e. multiplexed channels) is sent to a switch matrix 1112 that is controlled by beam controller 1122 to select the appropriate inputs for the BM 1111… four inputs of BM 1111 correspond to four separated beam positions, the four outputs of the BM 1111 are connected to the four antenna array elements 1132, respectively (i.e., channel is selected and sent to antenna array utilizing switch matrix 112/selector)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the method of using a beam selector to select a channel for beamforming and transmission over a phased antenna array as taught by Chang.  The motivation to do so would be to improve transmissions over a phased antenna array by enhancing the ability to coherently combine the power of the communication signals, and improve the signal-to-noise ratio [Chang ¶ 0026].

However, in a similar field of endeavor, Lee teaches a cache communicatively coupled to the beam selector, wherein the cache is separate from the plurality of channels [Lee col. 4, ll. 53-60: a beamformer unit 120 (i.e. beam selector) that is configured to provide weights from a stored steering matrix to a data stream transmitted by an RF transmitter 140, wherein the beamformer unit 120 includes a steering matrix cache unit 125 (Fig. 1 shows cache 125 residing within beamformer unit 120 which is analogous to being separate from a channel)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the beamformer unit containing a steering matrix cache for performing beamforming as taught by Lee.  The motivation to do so would be to improve packet reception through use of a steering matrix [Lee col. 1, ll. 45-61].
Regarding claim 2, Jian in view of Chang in view of Lee teaches the satellite terminal of claim 1, however, Jain does not explicitly disclose further comprising: a third phased antenna array communicatively coupled to the control circuitry, wherein the control circuitry is configured to steer the third phased antenna array.
However, Chang teaches further comprising: a third phased antenna array [Chang ¶ 109, Fig. 8a: RDA 1100 comprises multiple (e.g. four) antenna array elements 1132 that have a low-profile and near conformal design] communicatively [Chang ¶ 0112, Fig. 8a: four inputs of BM 1111 correspond to four separated beam positions, the four outputs of the BM 1111 are connected to the four antenna array elements 1132, respectively (i.e., channel is selected and sent to antenna array utilizing switch matrix 112/selector)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 3, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, wherein transmission occurs in the Ka-band [Jain col. 5, ll. 65-67: an output may be a Ka-band radio frequency signal at frequencies including 27.5 GHz to 31 GHz may be provided by transmitter 300].
However, Jain does not explicitly disclose transmission over a frequency band utilizing a beam selector cache.
However, Lee teaches transmission over a frequency band utilizing a beam selector cache [Lee col. 4, ll. 53-60: a beamformer unit 120 (i.e. beam selector) that is configured to provide weights from a stored steering matrix to a data stream transmitted by an RF transmitter 140, wherein the beamformer unit 120 includes a steering matrix cache unit 125].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, wherein the beam selector comprises a Ka-band channel beam selector [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction of the transmit and receive beams (i.e. beam selection), wherein the adjustability enables digital signal processor 607 to align the ODU antenna beams generated by PAAs 710, 720 with the signals to/from satellite 110; col. 5, ll. 65-67: an output may be a Ka-band radio frequency signal at frequencies including 27.5 GHz to 31 GHz may be provided by transmitter 300].
Regarding claim 5, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, however, Jain does not explicitly disclose wherein the plurality of channels comprise Ka-band channels.
However, Chang teaches wherein the plurality of channels comprise Ka-band channels [Chang ¶ 0112, Fig. 8a: there are multiple (e.g. four) receive channels D1, D2, D3, and D4 1212 that receives four input signals from the foreground 130 wherein each of the D1, D2, D3, and D4 channels have a frequency up-converter 1211 that converts the signal to a desired frequency band, such as the Ku/Ka band].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 5, wherein the beam selector comprises a Ka-band channel beam selector [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction of the transmit and receive beams (i.e. beam selection), wherein the adjustability enables digital signal processor 607 to align the ODU antenna beams generated by PAAs 710, 720 with the signals to/from satellite 110; col. 5, ll. 65-67: an output may be a Ka-band radio frequency signal at frequencies including 27.5 GHz to 31 GHz may be provided by transmitter 300]; and
wherein transmission occurs in the Ka-band [Jain col. 5, ll. 65-67: an output may be a Ka-band radio frequency signal at frequencies including 27.5 GHz to 31 GHz may be provided by transmitter 300].
However, Jain does not explicitly disclose transmission over a frequency band utilizing a beam selector cache.
However, Lee teaches transmission over a frequency band utilizing a beam selector cache [Lee col. 4, ll. 53-60: a beamformer unit 120 (i.e. beam selector) that is configured to provide weights from a stored steering matrix to a data stream transmitted by an RF transmitter 140, wherein the beamformer unit 120 includes a steering matrix cache unit 125].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, further comprising: a housing, wherein the first phased antenna array, the second phased antenna array [Jain col. 8, ll. 40-41 (Fig. 7): SATCOM ODU 700 includes phased array antennas 710 and 720], the beam selector, and the control circuitry [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction of the transmit and receive beams (i.e. beam selection), wherein the adjustability enables digital signal processor 607 (i.e. beam selector/controller) to align the ODU antenna beams generated by PAAs 710, 720 (i.e. first/second antenna array)] are at least partially contained in the housing [Jain col. 9, ll. 14-26: One or more aspects or features of the subject matter described herein may be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof (here, features implemented in integrated circuitry, ASIC, hardware, etc. would be considered in housing)].
However, Jain does not explicitly disclose the plurality of channels at least partially contained in the housing.
However, Chang teaches the plurality of channels at least partially contained in the housing [Chang ¶ 0112, Fig. 8a: there are multiple (e.g. four) receive channels D1, D2, D3, and D4 1212 that receives four input signals from the foreground 130; ¶ 0030: Equipment 200 comprises mostly electronic circuits and antennas, and the mechanical housing].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Jain in view of Chang does not explicitly disclose the cache at least partially contained in the housing.
However, Lee teaches the cache at least partially contained in the housing [Lee col. 4, ll. 53-60: cache 125; col. 10, ll. software controlled microprocessor, a discrete logic (e.g., ASIC), an analog circuit, a digital circuit (here, features implemented in integrated circuitry, ASIC, hardware, etc. would be considered in housing)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, however, Jain does not explicitly disclose further comprising: a communications path; and 
However, Jain does not explicitly disclose a packet fabric that communicatively couples the beam selector and the plurality of channels to the communications path, wherein the packet fabric is configured to aggregate multiple service flows for the communications path.
However, Chang teaches a packet fabric that communicatively couples the beam selector and the plurality of channels to the communications path, wherein the packet fabric is configured to aggregate multiple service flows for the communications path [Chang ¶ 0111, Fig. 8a: RetRX 1210 frequency up-converts and the FDM 1215 (i.e. packet fabric) multiplexes the element signals to produce signals 1101 and delivers them to the RDA 1100 via a switch (e.g. 4-to-1) ST 1112 and a BM 1111 (i.e. beam selector); see also Fig. 8a shows a communication path represented by directional arrows in the circuit diagram (see, e.g., signal 1101) which could be interpreted as the transmission path through a circuit, an over the air interface between RDA and a receiving end, etc.].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Jain in view of Chang does not explicitly disclose a beam selector containing a cache.
However, Lee teaches a beam selector containing a cache [[Lee col. 4, ll. 53-60: beamformer unit 120 includes a steering matrix cache unit 125.
.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Chang in view of Strain et al. (US 2010/0283661; “Strain”).
Regarding claim 17, Jain teaches a satellite terminal configured to communicate wirelessly with a satellite constellation [Jain col. 3, ll. 40-46 (Fig. 1): Satellite 110 communicates over-the-air with SATCOM ODU 130], the satellite terminal comprising: 
a first phased antenna array configured only to receive signals from the satellite constellation [Jain col. 8, ll. 40-41 (Fig. 7): SATCOM ODU 700 includes phased array antenna 720; col. 8, ll. 42-52: PAA 720 is defined as a receiving antenna array]; 
a second phased antenna array configured only to transmit signals to the satellite constellation [Jain col. 8, ll. 40-41: SATCOM ODU 700 includes phased array antennas 710; col. 8, ll. 42-52: PAA 7210 is defined as a transmitting antenna array]; 
a packet fabric [Jain col. 8, ll. 20-25: Fig. 6 shows transmission to indoor data unit (i.e. packet fabric)]; 
a communications path coupled to the packet fabric, and a modem that communicatively couples the first and second phased antenna arrays to the packet fabric [Jain col. 8, ll. 20-25 (Fig. 6): DSP 607 having separate transmission and receive digital modulator 620 and digital de-modulator 622 circuitry (i.e. modems) situated between phased antenna array pathway 550 (i.e. communication path) and wired/wireless 502/504 pathways to indoor data unit (i.e. packet fabric)]; and 
However, Jain does not explicitly disclose wherein the packet fabric is configured to aggregate multiple service flows for the communications path.
However, in a similar field of endeavor, Chang teaches wherein the packet fabric is configured to aggregate multiple service flows for the communications path [Chang ¶ 0111, Fig. 8a: RetRX 1210 frequency up-converts and the FDM 1215 (i.e. packet fabric) multiplexes the element signals to produce signals 1101 and delivers them to the RDA 1100 via a switch (e.g. 4-to-1) ST 1112 and a BM 1111 (i.e. beam selector)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the method of using a beam selector to select a channel for beamforming using channel aggregation and transmission over a phased antenna array as taught by Chang.  The motivation to do so would be to improve transmissions over a phased antenna array by enhancing the ability to coherently combine the power of the communication signals, and improve the signal-to-noise ratio [Chang ¶ 0026].
However, Jain in view of Chang does not explicitly disclose a beacon antenna; and a beacon receiver that communicatively couples the beacon antenna to the packet fabric, wherein the beacon receiver is configured to receive beacon signals using the beacon antenna.
[Strain ¶ 0023, Fig. 1: antenna 108]; and 
a beacon receiver that communicatively couples the beacon antenna to the packet fabric, wherein the beacon receiver is configured to receive beacon signals using the beacon antenna [Strain ¶ 0024, Fig. 1: GPS receiver 104 allows beacon system 100 to periodically receive beacons (Fig. 1 shows receiver (implicitly connected to antenna at one end) and is connected to other elements of beacon system 100 (i.e. connected to packet fabric)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the method of using a dedicated beacon receiver to receive beacons in a satellite communication context.  The motivation to do so would be to enable ground-based and airborne assets to complement each other’s operation via a lightweight system [Strain ¶ 0021].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Chang in view of Strain in view of Jensen et al. (US 2017/0256864; cited in Applicant’s IDS of 11/13/2020; “Jensen”).
Regarding claim 18, Jain in view of Chang in view of Strain teaches the satellite terminal of claim 17, however, does not explicitly disclose wherein the modem comprises a V-band modem configured to transmit V-band signals using the second phased antenna array and configured to receive V-band signals using the first phased antenna array.
[Jensen ¶ 0025: aircraft may have an antenna including a first feed (analogous to first array) and a second feed (analogous to second array); ¶ 0026: first feed and/or second feed may be operable to receive and transmit according to various telecommunication standards, e.g., Ka-bands and V-band, wherein the first feed may be operable in a different frequency band than the second feed; ¶ 0029: Communication devices may utilize the modem to connect to and access at least one of the first network 120-a or the second network 120-b via the antenna 140 (here, a modem in a system operating in the V-band would be reasonably interpreted as a V-band modem)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the use of V-band frequency for satellite communication as taught by Jensen.  The motivation to do so would be to facilitate antenna operation in a moving system that may need to utilize satellites at various frequency bands [Jensen ¶ 0002].

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 11, the limitations “a packet fabric, wherein the first channel, the second channel, and the cache are coupled in parallel between the beam selector and the packet fabric” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 11 is allowed.  Claims 12-16 depend from an allowed base claim, therefore, claims 12-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P COX/Primary Examiner, Art Unit 2474